PER CURIAM.
We hold that the trial court erred in sentencing appellant, Joseph Washawitz, to consecutive sentences under section 775.084, Florida Statutes, the habitual offender statute. Brooks v. State, 630 So.2d 527 (Fla.1993). Accordingly, we reverse and remand for the trial court to resentence appellant so that the 30-year sentence imposed on Count II runs concurrently with the two 10-year sentences imposed on Counts III and IV. All other aspects of appellant’s judgment and sentence are affirmed.
ZEHMER, C.J., and BOOTH and DAVIS, JJ., concur.